Isbell, J.
A determination of what is meant by the language used in the answer in the case between Maston & Parrish and the defendants, we think must of itself be decisive of this case.
What claim did the defendants set up to be there adjudicated? Clearly they claimed, on account of the damaged state of the logs, “a deduction of twenty per centum "on the price of said logs" and not on the amount of the note then sued upon. That suit was. between the original parties to the note now sued upon. The defendants set up and'caused their demand for damages — their whole demand- — -to be adjudicated; and now afterwards, to talk of their right to sever it, is idle. When once adjudicated, and the amount deducted from the note in that suit, it no longer existed. Much has been said about the privity of the parties in this and that suit. The statute creates the privity. It authorizes the setting up of defences had against the assignor, but not those that have ceased to exist.
Judgment reversed, and cause remanded.